DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 14, and 15 are rejected under 35 U.S.C. 112 (b) for being indefinite. The claims each depend on claims that are not in the claim set. For purposes of compact prosecution, Claim 12, will be interpreted as dependent on claim 11. Claims 13 will be interpreted as depending on claim 12. Claim 14 will be interpreted as being dependent on claim 11. And claim 15 will be interpreted as being dependent on claim 14.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 4, 5 and 10, are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Lee (U.S. Patent 6,554,466) in view of Pianezza (U.S. Publication 4,095,090).
Regarding claim 1, Lee teaches a portable blender set (blender shown in figure 1 is considered reading on a portable blender set); comprising: a handle having at least one first attachment structure (item 20 column 3 line 39 with attachment structure 22), an activation button (item 30), and a power activation member positioned for mechanical engagement with each of the activation button and a power switch (power activation member 72); and a container body having at least one second attachment structure (item 2 and item 5 being the second attachment structure), wherein the at least one first attachment structure and at least one second attachment structure are configured to engage each other to attach the handle to the container body and to disengage each other to detach the handle from the container body (item 5 and item 22 engage each other at item 50 and can be detached). 
Regarding claim 1, Lee is silent to the detachable handle configuration. Lee is silent to the language of claims 2 and 3.
Regarding claim 1, Pianezza teaches a detachable handle configuration (Figure 1 item 39 and column 2 line 54). Regarding claim 5, Pianezza teaches further comprising a container base configured for detachable engagement with the container body (item 20 is removable from 
It would have been obvious to one of ordinary skill in the art to modify the blender of Lee with the detachable configuration of Pianezza in order to allow for easier cleaning and prevention of corrosion (column 3 lines 2-5).
Regarding claim 4, Lee teaches wherein the at least one first attachment structure comprises a snap-fit projection and the at least one second attachment structure comprises a snap-fit receptor configured to receive the snap-fit projection (item 50 of item 5 and item 22 engage in a snap fit configuration).
Regarding claim 10, Lee teaches an insert configured to attach to the container body in place of the handle (item 1 base is configured to attach to item 2 and can be attached without the handle).

Claims 6, 7, 8, 9, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 6,554,466) in view of Pianezza (U.S. Publication 4,095,090) in further view of Bhavnani (U.S. 7,384,182). 
Regarding claim 9, Lee teaches the power switch and attachment of the handle through engagement of the first attachment structure and the second attachment structure (items 30 and 72). Regarding claim 11, Lee teaches a container mounted to a base (item 2 and item 1), the motor removably coupled to the base and a handle coupled to the container (item 2 and item 1 are removable, and arm 3 is removable from item 2) a power safety mechanism partially associated with the container unit to transition between an enabled state and a disabled state toggling the blender’s on and off state and a power activation mechanism at least partially associate with the container unit configured to transition between an on state during which the blender is on, provided power safety mechanism is on, and an off state during which the blender is off (items 30, 72, 7 and 70). 
Lee is silent to the language of claims 6 and 8. Regarding claim 9, Lee is silent to the power unit and subunit. Regarding claim 11, Lee is silent to the power subunit and motor subunit and the detachable configuration. 
Regarding claim 11, Pianezza teaches a detachable handle coupled to the container body (Figure 1 item 39 and column 2 line 54).
Regarding claim 6, Bhavnani teaches a motor subunit configured for detachable engagement with the container base (figure 3 items 8-10); and a power subunit configured for detachable engagement with the motor subunit (figure 3 items 9-12). Regarding claim 8, Bhavnani teaches further comprising a motor subunit configured for detachable engagement with the container base; and a power subunit included in the handle (motor subunit 8-10 and power subunit 9-12 figure 3, the handle item 2 extends down to the housing of the motor and power subunit). Regarding claim 9, Bhavnani teaches the power subunit and a power switch in electrical engagement (see wiring 15 which runs power from item 9 and 8 to item 13 and 14). Regarding claim 11, Bhavnani teaches a power unit and a motor subunit (figure 3 items 8-10 and figure 3 items 9-12). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Lee with the power arrangement of Bhavnani in order to allow for allow for a more versatile blending operation (see column 2 lines 63-67). 
Regarding claim 7, Lee teaches wherein the motor subunit includes the power switch and attachment of the handle through engagement of the first attachment structure and the second attachment structure positions the power activation member for mechanical engagement with the power switch through one or more mechanical structures of one or more of the container base and the motor subunit (power activation member 72 engages with item 2 and item 3).
Regarding claim 12, Lee teaches the power safety mechanism comprises a power safety member associated with the container unit and having a first end and a second end, and a safety switch configured to transition between an open state and a closed state, wherein the power safety member is positioned for mechanical engagement with the safety switch at the second end and extends through the container unit at the first end (item 70 is considered reading on a safety switch and item 72 is considered the safety member).
Regarding claim 13, Lee teaches wherein the safety switch is associated with the container unit (item 72 passes through item 1 into item 2 and arm item 20).
Regarding claim 14, Lee teaches the power activation mechanism comprises an activation button associated with the container unit (item 4 which is associated with item 2 via item 5), a power activation member associated with the container unit and having a first end and a second end, and a power switch configured to transition between an open state and a closed state, wherein the power activation member is positioned for mechanical engagement with the power switch at the second end and the activation button at the first end (item 4 is a push pull button and has two ends and considered in mechanical engagement with item 3).
Regarding claim 15, Lee teaches as association between item 3 and the container unit item 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774